Citation Nr: 1427246	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  14-18 047	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) existed in June 1979 and March 1982 Board decisions that denied entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The moving party served on active duty from July 1970 to March 1974 and from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) in response to a December 2011 request for review and revision of June 1979 and March 1982 Board decisions on the basis of CUE.

In accordance with 38 U.S.C.A. § 7111 (West 2002), the Board sent the moving party a letter acknowledging the motion for revision of a prior Board decision on the grounds of CUE.  Therein, the Board informed the moving party of the statutory and regulatory provisions pertinent to CUE motions and urged him to review such provisions in support of the motion.


FINDING OF FACT

The June 1979 and March 1982 Board decisions denying service connection for a psychiatric disorder considered the correct evidence and law as it then existed, and did not involve an error that would undebatably lead to a different result if such error were corrected.


CONCLUSION OF LAW

1.  The June 1979 Board decision, which denied service connection for a psychiatric disorder, did not contain CUE.  38 U.S.C.A. §§ 1154(b), 7111 (West 2002); 38 C.F.R. § 3.304(d) (1997); 38 C.F.R. §§ 3.303, 20.1400, 20.1403, 20.1404 (2013).

2.  The March 1982 Board decision, which found new and material evidence had not been received sufficient to reopen the Moving party's claim, did not contain CUE.  38 U.S.C.A. §§ 1154(b), 7111 (West 2002); 38 C.F.R. § 3.304(d) (1997); 38 C.F.R. §§ 3.303, 20.1400, 20.1403, 20.1404 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  However, a motion for CUE is not a claim or application for VA benefits, and thus VCAA requirements are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).  However, a final Board decision may be revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a).

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable VA file number, and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  See 38 C.F.R. § 20.1404(a) (2013).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If an appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); see also Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of clear and unmistakable error.  Clear and unmistakable error either exists undebatably or there is no clear and unmistakable error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.  In light of this, any argument that § 5107(b) has not been applied is inapplicable to a clear and unmistakable error claim.  Id. 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The mere misinterpretation of facts also does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

Additionally, a breach of a duty to assist cannot constitute clear and unmistakable error and 'grave procedural error' does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  A clear and unmistakable error claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994). 

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2013).

Initially, the Board will determine if either the correct facts, as they were known at the time, were not before the adjudicator, or if the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel, supra.  Based on the evidence which was of record at the time of the June 1979 and March 1982 Board decisions, and the law as it stood at that time, the Board concludes that these decisions did not contain CUE.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

At the time of the earlier Board decisions, 38 U.S.C.A. § 602 (now section 1702) applied only to the chapter it was contained in, Section 602 was part of Chapter 17 - Hospital, Nursing Home, Domiciliary, and Medical Care.  The provisions of 38 U.S.C. § 602 (1979) permitted a limited presumption of service incurrence of psychosis if a veteran developed an active psychosis within two years after discharge from active service.  The purpose of this section was to receive VA medical care only.

Certain chronic diseases, such as a psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 (formerly 38 U.S.C. § 312), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The moving party contends that an error was made with when reviewing his post service treatment records.  He argues that there was evidence of treatment for a psychosis within 1 year of separation from service, which was not considered in the June 1979 and March 1982 Board decisions.  

The Moving party's service treatment records reveal he was afforded multiple medical examinations during service.  The examinations did not reveal a diagnosis of a psychiatric disorder.  See e.g., March 1970, July 1974, and August 1976 Reports of Medical Examination.

In January 1977, 5 months after separation from service, the Moving party filed a claim of service connection for a left ankle disorder, back pains, right knee injury, and stomach condition.  He did not reference a psychiatric condition.

The Moving party also submitted statements from family members and his wife who reported that following his separation from service the Moving party had a bad temper, had lost weight, and was easily angered.  See e.g., June 1978 statements.  

The Moving party's post service medical records revealed the Moving party was hospitalized in May 1977 reporting that he had not felt well for the past month, was weak, and had sustained a 10 pound weight loss.  He was discharged in June 1977 with anxiety tension.  

He was readmitted to the hospital in July 1977 for four days.  He again reported weakness, trouble sleeping, and a generalized tremor.  Discharge diagnosis was anxiety reaction.  He was again hospitalized for 15 days during October and November 1977 for anxiety and depression.  He reported more severe depression, losing his temper, and having nightmares.  He was evaluated by a psychiatric nurse and psychiatrist who diagnosed him with anxiety reaction with depression.  By history it appeared he may also have had a dissociative reaction prior to admission.  

June 1978 treatment records revealed that the Moving party had been in psychotherapy for 2 years, but was requesting hospital admission due to suicidal thoughts.  He was prescribed medication and diagnosed with schizophrenic reaction, undifferentiated type.  
The June 1979 decision denied the claim, noting that the Moving party was not diagnosed with a psychiatric disability in service and his diagnosis within 1 year of separation from service revealed anxiety tension.  The first documentation of active psychosis was found in June 1978.  

The evidence received following the June 1979 denial revealed the Moving party had made several suicide attempts and was receiving disability benefits from the Social Security Administration.  The Moving party was again hospitalized in December 1979 for schizophrenic reaction.  A private psychologist submitted a statement in June 1980 indicating the Moving party became disabled throughout service and his first symptoms were loss of weight, depression, irritability, and weakness.  The psychologist also submitted a statement in January 1981 opining the Moving party's diagnosis was hysterical neurosis.  A June 1981 VA examiner diagnosed the Moving party with borderline personality disorder which existed prior to service.  

The Board again found that new and material evidence had not been received to substantiate the Moving party's claim.  The evidence of record also did not reveal a diagnosed psychosis within the one-year period following separation from service.

The Board does not find that CUE existed in the June 1979 or March 1982 Board decisions.  The Board decisions specifically note that the Moving party was not diagnosed with a psychiatric disorder while in service.  The decisions also note that the Moving party was not diagnosed with schizophrenia until 1978, over 1 year after separation from service.  The Board does not find an undebatable error which, had it not been made, would have manifestly changed the outcome of the decision in June 1979 or March 1982.  See Damrel, supra.  

The moving party's arguments are essentially contained in a statement dated in January 2012, stated as the evidence at the time of the challenged decisions were "sufficient enough to grant service connection" and the February 2014 motion arguing that it was not until 2011 for VA "to obtain a qualified opinion." 

As was explained in the February 2013 supplemental statement of the case, since the earlier Board decisions were issued VA has adopted a more liberal approach to the development and interpretation of claims, to include affording lay statements probative value.

At most, the Moving party's first argument is quintessentially a disagreement as to how the facts were weighed at the time of the denials in question. The statements represent a disagreement with how the facts were weighed or evaluated, which does not represent CUE.  See Damrel, supra.  The Board assigned more weight to the lack of disability noted in service and for 2 years after service than to the statement of the Moving party and his family that his psychiatric disorder manifested in service or within one year of separation from service.  

That the Board did not earlier state a comprehensive statement of reasons and bases for these denials is not sufficient to constitute CUE. See, e.g., Natali v. Principi, 375 F.3d 1375  (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36   (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity). 

It is noted that the evidence ultimately utilized by the RO to grant service connection for a psychiatric disability in its November 2011 rating decision, to include the October 2011 VA examiner's opinion, cannot be used to find CUE in this case as none of this evidence was of record at the time of the June 1979 or March 1982 Board decisions, regardless of the fact that the examiner relied on symptoms observed in 1977 to support a diagnosis of schizophrenia.  Phillips, supra. 

To the extent that the Moving party argues that VA did not obtain a review by a qualified mental health care provider, the contention is essentially that the record at the time of the denials was not adequately developed. However, the failure to fulfill the duty to assist does not constitute CUE. See Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board finds that the June 1979 and March 1982 Board decisions denied service connection for a psychiatric disorder based on the evidence and law as then in existence; that the statutory and regulatory provisions extant at the time were correctly applied; and that neither decision involved the type of error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  As such, the claim is denied.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

The motion is denied. 



                       ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



